ORMOND, J.
— Tho plaintiffs having produced and read (o the jury, a deed from (he defendant to the premises in question, to impeach its validity, the defendant was permitted to introduce testimony tending to establish the fact that the trust to secure the performance of which, the deed was made, had not been executed in good faith by the plaintiffs. Also, evidence from which it appears to have been designed to deduce an improper intimacy between Wanroy, one of the plaintiffs, and the wife of the defendant. The object of this testimony seems to have been, to invalidate the deed for fraud; and there is no doubt that a deed may be vacated in a court of law for fraud; but the fraud must go to the execution of the deed, otherwise it would not be cognizable in a court of Jaw.
This question uras much discussed in this Court, in the case of Swift v. Fitzhugh; and in delivering their opinion, the Court say “If a deed be obtained by duress or by false and fraudulent practices, as if it be falsely read to the party, or he lie induced to execute it while in a fit of drunkenness, such deed has no legal existence,” and though free from the vices just specified, it may be so wholly false and fraudulent, as to be void both at law and in equity.” (See the case, 9th Porter 63: See also, Taylor v. King, 6 Munford, 366.)
It is most obvious, that the facts which were admitted to go to the jury, did not relate to the execution of the deed, and could have no other effect, that we can perceive, than to mislead the jury. It is too plain a principle to require authority or illustration, that if the deed was valid in its inception, it could not be rendered invalid in a court of law by matter arising ex post Jacto.
Let the judgment be leyersed and the cause remanded»